November 24, 2021.
Claims 1, 3-11 and 13-22 have been amended by the Applicant
Claims 1, 3-11 and 13-22 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1, 3-11 and 13-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 3-9 and 21): 
“An internet of things aggregator system comprising: a processor implemented Internet of things platform configured to connect to and exchange data with multiple wireless carriers, at least one Internet of things device, a functional system, and a third party enterprise”, “the processor implemented Internet of things platform configured to implement a certification system, the certification system facilitates integration of the at least one Internet of things device to their ecosystem, and the certification system ensures the at least one Internet of things device is integrated and working;” “the processor implemented Internet of things platform further configured to implement a connectivity system, the connectivity system ensures that the at least one Internet of things device is connecting to at least one of the multiple wireless carriers and the at least one Internet of things device is exchanging data across at least one of the multiple wireless carriers as well as exchanging data with the third party enterprise;”, “and the processor implemented Internet of things platform further configured to implement a unified policy control system, the unified policy control system comprises a policy stored in a database, and the unified policy control system applies the policy stored in the database in interactions between the third party enterprise, the functional system, and the multiple wireless carriers, wherein the data comprises at least data, information, and instructions;” and “wherein the processor implemented Internet of things platform and the functional system are configured to connect to and exchange all data between the at least one Internet of things device and the third party enterprise;”  is disclosed in cited prior art by Mustafic;
“the processor implemented Internet of things platform further configured to implement a coding system, the coding system ensures API coding for implementation of the at least one Internet of things device in at least one of the multiple wireless networks multiple wireless carriers and in conjunction with the third party enterprise, and the coding system ensures API coding of at least subroutine definitions, protocols, tools, and associated methods of communication between various software components by the multiple wireless carriers;” and “and wherein the functional system is configured to run commands for the at least one Internet of things device and configured to build applications for the at least one Internet of things device to send and receive messages”, is disclosed in cited prior art by Yoon;
“the processor implemented Internet of things platform further configured to implement a billing system, the billing system being configured to gather billing information from the multiple wireless carriers and the functional system and ensure billing of wireless services of the at least one Internet of things device in the multiple wireless carriers as well as a billing associated with operation of the functional system” is disclosed in cited prior art by Levine, however Levine does not show the billing is associated with operation of the functional system. In a related prior art, Govindassamy (US Patent Application Pub. No. 2020/0021955) [0048] shows IoT system communicates with a billing system to calculate pricing for user accounts, however Govindassamy does not show billing for multiple wireless carriers. In another related prior art, Ansari (US Patent Application Pub. No. 2008/016578) Fig.6 and [00481] shows a gateway collects and manages billing information for services through the gateway, however Ansari does not show billing is associated with operation of an IoT functional system. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Mustafic, Yoon, Levine, Govindassamy and Ansari to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 10 and Independent claim 11 (and its dependent claims 13-20 and 22) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

                                                                                                                                                                                                        
RANJAN . PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458